UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period: December 31, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Aristotle/Saul Global Opportunities Fund (Formerly Aristotle/Saul Opportunity Fund) Class I Shares (ARSOX) ANNUAL REPORT December 31, 2013 Aristotle/Saul Global Opportunities Fund a series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Fund Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 19 Supplemental Information 20 Expense Example 22 This report and the financial statements contained herein are provided for the general information of the shareholders of the Aristotle/Saul Global Opportunities Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. www.aristotlefunds.com February 3, 2014 Dear Fellow Shareholders: Global markets posted strong gains in 2013 with the MSCI World Index up over 27%.Investors reacted positively to the growing evidence of a sustainable global economic recovery.U.S. manufacturing activity, as measured by the PMI (purchasing manager’s index), expanded at its fastest pace in many years.Also, the European region’s leading indicators, which are compiled by the Organization for Economic Co-operation and Development (OECD), continued to rebound impressively during the final quarter of the year.Lastly, “Abenomics1” is beginning to show results in Japan.The yen has taken a dive, and the Consumer Price Index2 inflation rate has risen to 1.1% y/y versus its recent low of -0.9% in March. The Aristotle/Saul Global Opportunities Fund (+18.72%) lagged the MSCI World Index by 7.96%, during the fiscal year period ended December 31, 2013.Given the strength of global markets, any residual cash in an equity portfolio is a drag on performance, which was certainly the case in the Fund.More than half of the relative underperformance was due to our cash position.From an attribution standpoint, security selection primarily in the Information Technology sector accounted for the bulk of the remaining relative underperformance. From a sector standpoint, Financials (mainly banks) performed well adding to relative performance.Although each of our holdings was chosen for company specific catalysts, investors flocked to firms with large lending operations as signs of a global economic recovery became apparent.Our average financial company holding was up over 30% in the year. Company specific contributors were found in several sectors.Within the Industrials sector, Toto Ltd. was the most significant contributor to relative performance.Toto Ltd. is a global manufacturer of plumbing and plumbing supply products.Financial results for the company have been strong as the housing market, both new construction and remodels, begins to recover.Low interest rates and improvement in income and consumer confidence, as well as effective marketing strategies and new product launches, have boosted the company’s market share and profit margins. In the Materials sector, long-term holding Dow Chemical continued to perform well.As a global leader in basic and specialty chemicals, Dow Chemical has benefited from its advantaged access to a plentiful and inexpensive supply of natural gas.Additionally, Dow Chemical’s committed focus toward specialty and performance plastics has led it away from lower margin commodity chemicals.This product shift has and will likely bring greater stability and predictability to the company’s finances, in our opinion. The Information Technology sector was the largest detractor to relative performance, particularly consumer electronics company Samsung Electronics.Investor appetite for risk was strongest in this sector as there was an inverse relationship between quality and share gains.Lower-quality companies, those that had suffered the most post-financial crisis, rebounded strongly.Our Information Technology holdings, although they performed well on an absolute basis, detracted from relative performance. 11100 Santa Monica Blvd., Suite 1700, Los Angeles, CA 90025 20 Pacifica, Suite 1050, Irvine, CA 92618 Tel: 310-478-4005•Fax: 310-478-8496 Tel: 949-681-2100•Fax: 949-681-2199 1 Industrials holding Komatsu Ltd. was weak in the year.Komatsu's sales of mining equipment were off as demand continued to be weak in Australia and Indonesia.The declining demand is a result of continuous weak commodity prices, particularly for coal.While the sales of construction machinery in Japan showed strong growth and sales in China have been recovering, these factors were not enough to offset the decline in sales of mining equipment.We view the long-term demand fundamentals for mining commodities as favorable and Komatsu, as the second-largest manufacturer of mining equipment globally, may benefit when markets recover. Long-term holding Apple Inc. was liquidated mid year.Although a great long-term performer, Apple was down in the first half of the year.Sales gains for the company’s flagship products started to ebb as competitors began to “catch up”.In our opinion, Apple was “over earning” on a normalized basis from both a sales and profit margin standpoint and the position was liquidated, as a result. In our effort to provide investors of the Fund with a recap of some of the events that may effect short-term stock price movements, Aristotle’s process does not focus on, nor do we spend much time analyzing or trying to forecast elements that are outside of the firm’s control (and outside of the control of the companies in which we invest). So while we cannot control external factors such as economic growth, oil prices and mortgage rates, we can control the types of businesses in which we invest. Therefore, in 2014, our team will continue to focus on understanding what we believe to be exceptional businesses around the world and investing in those that are undervalued but contain a number of catalysts that should close the valuation gap within our investment time horizon. Thank you for your investment in the Aristotle/Saul Global Opportunities Fund. Sincerely, Aristotle Capital Management Disclosures: 1 Abenomics refers to the economic policies advocated by Shinzō Abe since the December 2012 general election, which elected Abe to his second term as Prime Minister of Japan. Abenomics is based upon "three arrows" of fiscal stimulus, monetary easing and structural reforms. 2 Consumer Price Index (CPI) measures changes in the price level of a market basket of consumer goods and services purchased by households. The CPI in the United States is defined by the Bureau of Labor Statistics as "a measure of the average change over time in the prices paid by urban consumers for a market basket of consumer goods and services.” The views in this letter were as the date stated and may not necessarily reflect the same views on the date this letter is first published or any time thereafter. These views are intended to help shareholders in understanding the Fund’s investment methodology and do not constitute investment advice. Effective January 17, 2014, Aristotle/Saul Opportunity Fund has been renamed Aristotle/Saul Global Opportunities Fund. In addition, the Principal Investment Strategies has been supplemented with the following: Under normal market conditions, the Fund will invest in at least three different countries and invest at least 40% of its net assets in securities of issuers located outside the United States. 11100 Santa Monica Blvd., Suite 1700, Los Angeles, CA 90025 20 Pacifica, Suite 1050, Irvine, CA 92618 Tel: 310-478-4005•Fax: 310-478-8496 Tel: 949-681-2100•Fax: 949-681-2199 2 An investment in the Fund is subject to risks and you could lose money on your investment in the Fund. The principal risks of investing in the Fund include, but are not limited to, investing in foreign securities, emerging markets, short sales, derivatives, below investment grade bonds, convertible securities, and ETFs. Foreign securities have additional risks including currency rate changes, political and economic instability, lack of comprehensive company information, less market liquidity, less efficient trading markets, and differing auditing controls and legal standards. Investments in emerging markets involve even greater risks. The use of short sales and ETFs may cause the fund to have higher expenses than those of other equity funds. Short sales are speculative transactions and involve special risks, including a greater reliance on the investment team's ability to accurately anticipate the future value of a security. The Fund's losses are potentially unlimited in a short sale transaction. The Fund's use of short sales and futures contracts leverages the Fund's portfolio. The Fund's use of leverage can make the Fund more volatile and magnify the effect of any losses. There is no assurance that a leveraging strategy will be successful. The Fund may invest in derivatives which can be highly volatile, illiquid, difficult to value, and changes in the value of a derivative may not correlate with the underlying securities or other securities held directly by the Fund. Such risks include gains or losses which, as a result of leverage, can be substantially greater than the derivatives' original cost. There is also a possibility that derivatives may not perform as intended which can reduce opportunity for gain or result in losses by offsetting positive returns in other securities the Fund owns. As of December 31, 2013, Toto Ltd. represented 1.89%, Dow Chemical Co. represented 2.03%, Samsung Electronics represented 2.58%, Komatsu Ltd. represented 1.08% and Apple Inc. represented 0.00% of the Aristotle/Saul Global Opportunities Fund’s total net assets. Portfolio composition will change due to ongoing management of the Fund. References to specific securities or sectors should not be construed as recommendations by the Fund, its Advisor or Distributor. The MSCI World Index is a free float-adjusted market capitalization index that is designed to measure the equity market performance in 24 Developed Markets countries. The MSCI World Index includes the following countries: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the UK and the US. It is not possible to invest in this index. ACML-14-079 11100 Santa Monica Blvd., Suite 1700, Los Angeles, CA 90025 20 Pacifica, Suite 1050, Irvine, CA 92618 Tel: 310-478-4005•Fax: 310-478-8496 Tel: 949-681-2100•Fax: 949-681-2199 3 Aristotle/Saul Global Opportunities Fund FUND PERFORMANCE at December 31, 2013 (Unaudited) This graph compares a hypothetical $100,000 investment in the Fund’s Class I Shares, made at its inception, with a similar investment in the MSCI World Index.Results include the reinvestment of all dividends and capital gains. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance of developed markets.This index does not reflect expenses, fees or sales charge, which could lower performance.The index is unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of December 31, 2013 1 Year Since Inception (3/30/12) Aristotle/Saul Global Opportunities Fund – Class I 18.72% 11.49% MSCI World Index 26.68% 16.88% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (888) 661-6691. Gross and Net Expense Ratios for the Class I Shares are 3.24% and 1.31% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Advisor has contractually agreed, however, to waive its fees and/or pay for expenses of the Fund to ensure that the total annual fund operating expenses (excluding, as applicable, any acquired fund fees and expenses, interest, taxes, dividends and interest expenses on short sales, brokerage commissions, front-end or contingent deferred loads, expenses incurred in connection with any merger or reorganization and extraordinary expenses such as litigation expenses) do not exceed 1.25% of average daily net assets of Class I shares of the Fund.This agreement is effective until April 30, 2014, and may be terminated only by the Board of Trustees. The Advisor has also agreed to voluntarily waive a portion of its fees and/or to reimburse the Fund for expenses (excluding, as applicable, taxes, leverage interest, brokerage commissions, dividend and interest expenses on short sales, acquired fund fees and expenses as determined in accordance with Form N-1A, expenses incurred in connection with any merger or reorganization, or extraordinary expenses such as litigation) above 0.85% of the average daily net assets of Class I shares of the Fund through March 31, 2014.The Advisor will not seek recoupment of any advisory fees waived or expenses absorbed during such period.In the absence of such waivers, the Fund’s returns would have been lower. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distribution or the redemption of the Fund shares. Shares redeemed within 30 days of purchase will be charged 1.00% redemption fee. 4 Aristotle/Saul Global Opportunities Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 Number of Shares Value COMMON STOCKS – 85.1% COMMUNICATIONS– 2.0% KDDI Corp. $ CONSUMER DISCRETIONARY– 8.9% Adidas A.G. - ADR Compass Group PLC Home Depot, Inc. Lennar Corp. - Class A CONSUMER STAPLES – 9.2% Coty, Inc. - Class A Diageo PLC - ADR General Mills, Inc. Unilever N.V. Walgreen Co. ENERGY – 4.9% Repsol S.A. Repsol S.A. - ADR Schlumberger Ltd. Total S.A. - ADR FINANCIALS – 17.2% Banco Santander S.A. - ADR Bank of America Corp. DBS Group Holdings Ltd. - ADR DNB ASA - ADR Erste Group Bank A.G. JPMorgan Chase & Co. Mitsubishi UFJ Financial Group, Inc. - ADR ORIX Corp. Standard Chartered PLC Swiss Re A.G. HEALTH CARE – 6.6% AbbVie, Inc. Baxter International, Inc. Daiichi Sankyo Co., Ltd. - ADR Medtronic, Inc. INDUSTRIALS – 13.4% General Dynamics Corp. 5 Aristotle/Saul Global Opportunities Fund SCHEDULE OF INVESTMENTS – Continued As of December 31, 2013 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) General Electric Co. $ Komatsu Ltd. Nidec Corp. Oshkosh Corp. SPX Corp. TOTO Ltd. Verisk Analytics, Inc. - Class A* MATERIALS – 5.8% Dow Chemical Co. Givaudan S.A. Toray Industries, Inc. TECHNOLOGY – 14.6% eBay, Inc.* EMC Corp. Oracle Corp. Samsung Electronics Co., Ltd. Telefonaktiebolaget LM Ericsson - ADR Texas Instruments, Inc. Toshiba Corp. UTILITIES – 2.5% AES Corp. Enersis S.A. - ADR TOTAL COMMON STOCKS (Cost $10,618,528) Principal Amount CORPORATE BONDS – 4.6% $ Abbey National Treasury Services PLC 4.000%, 4/27/2016 Verizon Communications, Inc. 1.773 %, 09/15/20161 4.500 %, 09/15/2020 TOTAL CORPORATE BONDS (Cost $645,142) 6 Aristotle/Saul Global Opportunities Fund SCHEDULE OF INVESTMENTS – Continued As of December 31, 2013 Number of Shares Value RIGHTS – 0.0% Repsol S.A. $ TOTAL RIGHTS (Cost $—) SHORT-TERM INVESTMENTS – 10.3% Federated Prime Obligations Fund - Institutional Shares, 0.022%2 TOTAL SHORT-TERM INVESTMENTS (Cost $1,556,529) TOTAL INVESTMENTS – 100.0% (Cost $12,820,199) Other Assets in Excess of Liabilities – 0.0% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PLC – Public Limited Company * Non-income producing security. 1 Variable, floating or step rate security. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 7 Aristotle/Saul Global Opportunities Fund SUMMARY OF INVESTMENTS As of December 31, 2013 Security Type/Sector Percent of Total Net Assets Common Stocks Financials 17.2% Technology 14.6% Industrials 13.4% Consumer Staples 9.2% Consumer Discretionary 8.9% Health Care 6.6% Materials 5.8% Energy 4.9% Utilities 2.5% Communications 2.0% Total Common Stocks 85.1% Short-Term Investments 10.3% Corporate Bonds 4.6% Rights 0.0% Total Investments 100.0% Other Assets in Excess of Liabilities 0.0% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 8 Aristotle/Saul Global Opportunities Fund STATEMENT OF ASSETS AND LIABILITIES As of December 31, 2013 Assets: Investments, at value (cost $12,820,199) $ Receivables: Dividends and interest Due from Advisor Prepaid expenses Total assets Liabilities: Payables: Auditing fees Transfer agent fees and expenses Fund accounting fees Custody fees Administration fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments, securities sold short and foreign currency transactions Net unrealized appreciation on: Investments Foreign currency translations 10 Net Assets $ Class I: Shares of beneficial interest issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 9 Aristotle/Saul Global Opportunities Fund STATEMENT OF OPERATIONS For the Year Ended December 31, 2013 Investment Income: Dividends (net of foreign withholding taxes of $13,220) $ Interest Total investment income Expenses: Advisory fees Transfer agent fees and expenses Administration fees Fund accounting fees Registration fees Legal fees Auditing fees Custody fees Offering costs Chief Compliance Officer fees Shareholder reporting fees Trustees' fees and expenses Miscellaneous Dividends on securities sold short Insurance expense Interest expense Total expenses Advisory fees waived ) Other expenses absorbed ) Net expenses Net investment income Realized and Unrealized gain (loss) on Investments, Securities Sold Short and Foreign Currency: Net realized gain (loss) on: Investments Securities sold short ) Foreign currency transactions ) Net realized gain Net change in unrealized appreciation/depreciation on: Investments Securities sold short ) Foreign currency translations 10 Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments, securities sold short and foreign currency Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 10 Aristotle/Saul Global Opportunities Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended December 31, 2013 For the Period March 30, 2012* through December 31, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment income $ $ Net realized gain (loss) on investments, securities sold short and foreign currency transactions ) Net change in unrealized appreciation/depreciation on investments, securities sold short and foreign currency translations Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income ) ) From net realized gains ) - Total distributions to shareholders ) ) Capital Transactions: Class I: Net proceeds from shares sold Reinvestment of distributions Cost of shares redeemed1 ) ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Class I: Shares sold Shares reinvested Shares redeemed ) (6 ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $115 and $0, respectively. See accompanying Notes to Financial Statements. 11 Aristotle/Saul Global Opportunities Fund FINANCIAL HIGHLIGHTS Class I Per share operating performance. For a capital share outstanding throughout each period. For the Year Ended December 31, 2013 For the Period March 30, 2012* through December 31, 2012 Net asset value, beginning of period $ $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) ) From net realized gain ) - Total distributions ) ) Redemption fee proceeds - 2 - Net asset value, end of period $ $ Total return3 % % 4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % % 5 After fees waived and expenses absorbed % % 5 Ratio of expenses to average net assets (excluding dividends on securities sold short and interest expense): Before fees waived and expenses absorbed % % 5 After fees waived and expenses absorbed % 6 % Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed )% )% 5 After fees waived and expenses absorbed % % 5 Ratio of net investment income (loss) to average net assets (excluding dividends on securities sold short and interest expense): Before fees waived and expenses absorbed )% )% 5 After fees waived and expenses absorbed % % 5 Portfolio turnover rate 24
